DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4, 5, 8, 10 and 44-49) in the reply filed on September 16, 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  Claim 1 should recite “or, vaccinating an infant subject . . .”.  Claim 4 should delete the phrase “any one of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claims 8 and 46 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
While claims 8 and 46 state the degree of elevation as “10 percent or greater” and “5 percent or greater”, respectively, neither claim states what the level of afucosylasted Fc glycans is compared to in order to determine if that level is elevated (e.g., elevated when compared to a control or elevated above a defined number).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10, from which claim 48 depends, states that the subject is an infant, “wherein the mother of the infant has IgG antibodies that are reactive with the flavivirus”.  Claim 48 states “wherein the mother of the infant has IgG antibodies that are reactive with the flavivirus”.  Claim 48 does not further limit claim 10.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 8, 44-47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al. (The Journal of Infectious Diseases, 2010, 201:370-377).
	The claims are directed to a vaccination method comprising vaccinating a subject against a flavivirus if the subject has been determined not to have an elevated level of afucosylated Fc glycans in IgG antibodies in a biological sample from the subject or, in an infant subject, if the mother of the infant, has been determined not to have an elevated level of afucosylated Fc glycans in IgG antibodies in a biological sample from the mother.
	It is noted that the only active step is to vaccinate a subject.  The “determining” limitation of claim 1 (and dependent claims 2, 4-5, 8, 10 and 44-49) is a mental step and no active steps are recited for this limitation.
Morrison et al. teaches vaccinating flavivirus-naive adults with a tetravalent Dengue Virus vaccine.  The vaccine was well tolerated and induced full seroconversion against all WHO reference strain serotypes after 3 doses.  Accordingly, Morrison et al. teaches the active step of the claim.  Further, because the subjects were flavivirus-naive, there would not be any reactive IgG antibodies against a flavivirus (e.g., dengue virus or zika virus) present in a sample from the adult subjects.

Claims 1, 2, 4-5, 8, 10 and 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanaveeradej et al. (Am. J. Trop. Med. Hyg., 2011, 85(2):341-351).
	The claims are directed to a vaccination method comprising vaccinating a subject against a flavivirus if the subject has been determined not to have an elevated level of afucosylated Fc glycans in IgG antibodies in a biological sample from the subject or, in an infant subject, if the mother of the infant, has been determined not to have an elevated level of afucosylated Fc glycans in IgG antibodies in a biological sample from the mother.
	It is noted that the only active step is to vaccinate a subject.  The “determining” limitation of claim 1 (and dependent claims 2, 4-5, 8, 10 and 44-49) is a mental step and no active steps are recited for this limitation.
Watanaveeradej et al. teaches vaccinating flavivirus-naive infants with a tetravalent live-attenuated Dengue Virus vaccine.  The vaccine was well tolerated without any related serious adverse events.  After the second dose, 85.7% of full-dose DENV vaccinees developed at least trivalent and 53.6% developed tetravalent neutralizing antibodies to DENV.  Accordingly, Watanaveeradej et al. teaches the active step of the claim.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648